
	
		II
		110th CONGRESS
		2d Session
		S. 2828
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2008
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint and
		  issue coins commemorating the 100th anniversary of the establishment of Glacier
		  National Park, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Glacier National Park
			 Commemorative Coin Act.
		2.FindingsCongress finds that—
			(1)on May 11, 1910,
			 President William Howard Taft signed a bill establishing Glacier National Park,
			 the Nation’s 10th national park;
			(2)in 1931, members
			 of the Rotary Clubs of Alberta and Montana suggested joining Glacier National
			 Park with its adjacent cross-border Canadian national park, Waterton Lakes
			 National Park, as a symbol of peace and friendship between the 2
			 nations;
			(3)in 1932, the
			 United States and Canadian Governments agreed to jointly designate the 2 parks
			 as Waterton-Glacier International Peace Park, the world’s first;
			(4)both parks are
			 Biosphere Reserves, and were named as a World Heritage Site in 1995,
			 highlighting the importance of the parks, not just to the United States and
			 Canada, but to the entire world;
			(5)Glacier National
			 Park’s rugged and soaring mountains, pristine forests, watchable wildlife,
			 alpine meadows, and spectacular lakes have inspired generations of people to
			 explore and experience nature;
			(6)known as
			 The Crown of the Continent, Glacier National Park, with its
			 awe-inspiring beauty, majesty, and grandeur, is an incredible national
			 treasure; and
			(7)2010 will mark
			 the 100th anniversary of the establishment of Glacier National Park.
			3.Coin
			 specifications
			(a)DenominationIn
			 commemoration of the 100th anniversary of the establishment of Glacier National
			 Park, the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall mint and issue not more than 200,000 $1 coins,
			 each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of Glacier National Park and its natural features and
			 wildlife.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Glacier National Park Fund and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Commencement of
			 issuanceThe Secretary may issue coins minted under this Act
			 beginning on January 1, 2010.
			(c)Termination of
			 minting authorityNo coins may be minted under this Act after
			 December 31, 2010.
			6.Sale of
			 coins
			(a)Sale
			 priceNotwithstanding any other provision of law, the coins
			 issued under this Act shall be sold by the Secretary at a price equal to the
			 sum of the face value of the coins, the surcharge required under section 7(a)
			 for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).
			(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid orders
			 at a discount
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins minted under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, the first $2,000,000 of the
			 surcharges received by the Secretary from the sale of coins issued under this
			 Act shall be paid by the Secretary to the Glacier National Park Fund of
			 Whitefish, Montana, for use in—
				(1)supporting the
			 celebration, preservation, and promotion of Glacier National Park; and
				(2)maintaining and
			 expanding the infrastructure and facilities of Glacier National Park.
				(c)AuditsThe
			 Glacier National Park Fund of Whitefish, Montana shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code.
			
